Order filed, January 8, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-01005-CR
                                 ____________

                   EX PARTE LYLA ORDONEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 10
                            Harris County, Texas
                       Trial Court Cause No. 2290247


                                     ORDER

      The reporter’s record in this case was due September 23, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Shannon Simmons, the court reporter, to file the record in this
appeal within 10 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.